Case 2:18-cv-13755-JMV Document 10 Filed 01/07/19 Page 1 of 2 PageID: 331




STEWART OCCHIPINTI LLP
Frank S. Occhipinti
focchipinti@somlaw.com
2137 State Highway 35, 3^^* Floor
Holmdel, New Jersey 07733
(212) 239-5500

Attorney for Intervenor Joseph Katz


                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 In re Application of                               Case No. 2:18-CV-13755-JMV

 COMODO HOLDINGS LIMITED
                                                    CERTIFICATION OF ANDREW J.
                        Applicant                   ROSSMAN, ESQ., IN SUPPORT
                                                    OF MOTION FOR PRO HAC
 Pursuant to 28 U.S.C. § 1782 for Judicial          U/C^ ADMISSION
 Assistance in Obtaining Evidence from
 DAVID UNTRACHT for Use in a Foreign
 Proceeding


 I, Andrew J. Rossman, hereby certify and state:

           1.    I am an attomey-at-law in the state of New York and am a partner of the

 firm Quinn Emanuel Urquhart & Sullivan LLP, attorneys for Intervenor Joseph Katz, as

 Executor to the Estate of Eric D. Emanuel, in the above-captioned matter. I make this

 certification in support of my application for the admission as counsel pro hac vice in this

 matter.

           2.    I was admitted to the State Bar of New York in 1993 and I am a member

 in good standing of that Bar. There are no disciplinary proceedings pending against me

 in any jurisdiction and no discipline has previously been imposed on me in any

 jurisdiction.
Case 2:18-cv-13755-JMV Document 10 Filed 01/07/19 Page 2 of 2 PageID: 332



       3.      The name and address of the official or office maintaining the roll of the

State Bar of New York is:

               New York State Unified Court System
               Office of Court Administration
               25 Beaver Street - Rm. 852
               New York, NY 10004

       4.      If admitted pro hac vice, I will conduct myself in accordance with the

rules regulating and governing conduct of attorneys before this Court and will strictly

observe the dates fixed for scheduling conferences, motions, briefs, pre-trial conferences.

trial and any other proceedings.

       5.      If admitted pro hac vice, I will make payment to the New Jersey Lawyers’

Fund for Client Protection in accordance with New Jersey Court Rule 1:28-2 and shall

pay the sum of $150.00 to the Clerk of the United States District Court in accordance

with Local Civil Rule 101.1 (c)(3).

       Pursuant to 28 U.S.C. § 1746,1 certify under penalty of peijury that the foregoing

is true and correct. I am aware that if any of the foregoing statements made by me are

willfully false, I am subject to pimishment.

Dated: January 7, 2019



                                                   Andrew J. Rossman
                                                   Bar No.: 2561751




                                               2
